The motion for rehearing, heretofore passed pending the answers to questions certified to the Supreme Court in this case, is overruled.
The opinion of this court is published in (Tex.Civ.App.) 8 S.W.2d 809. The answer to the certified questions is  published in (Tex.Com.App.)13 S.W.2d 358 [rehearing  denied (Tex.Com.App.) 16 S.W.2d 516]. This answer fully sustains this court in the opinion heretofore rendered, and both opinions are referred to as grounds for the overruling of the motion. *Page 1099